DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiBene, II et al. (US 5,044,975) hereafter DiBene.
Regarding claim 1, DiBene discloses, an electrical connector capable 100 of electromagnetic interference (EMI) shielding, the electrical connector 100 comprising: a female connector 110  including a female portion 214 in which a plurality of terminals (see fig. 1) are disposed; a male connector 102, 106 including a male portion 106 including a plurality of pins electrically connected with the terminals; and a shielding member 104 disposed between the female connector 110 and the male connector 102, 106, wherein the male portion 206 includes an inner surface forming a space in which the pins are positioned and an end surface connected to the inner surface, the shielding member 104 is formed of a conductive elastic body, a portion of the shielding member 104 is disposed between the inner surface (surface of 102) of the male portion 102, 106 and an outer surface of the female portion (see fig. 5) so as to be in contact with the inner surface of the male portion 102, 106 and the outer surface of the female portion, and another portion of the shielding member 104 is in contact with the end surface of the male portion 106 to provide EMI shielding (see fig. 3).
Regarding claim 2, DiBene discloses, the inner surface of the male portion and the outer surface of the female portion are spaced apart from each other. 
Regarding claim 3, DiBene discloses, the shielding member 104 includes a first surface in contact with the inner surface of the male portion 106, and a second surface (opposite surface of the surface that touching 102) in contact with the end surface of the male portion 106, wherein the first surface and the second surface face different directions (toward and away from the female connector 110). 
Regarding claim 4, DiBene discloses, the shielding member 104 includes a first inclined surface that connects the first surface and the second surface and the first inclined surface is disposed to be spaced apart from the male portion (see fig. 3).
Regarding claim 6, DiBene discloses, the shielding member 104 includes a first chamfered surface (end surface touching 106 (fig. 6) that connects an end surface of the shielding member104 and the first surface (of 102, see fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DiBene in view of Suzuki et al. (2014/0106588) hereafter Suzuki Also see Mizutani (US 2010/0075535).
Regarding claim 7, DiBene discloses all the claimed limitations except for the female portion includes a groove concavely formed along a periphery of the outer surface thereof and the shielding member is disposed in the groove.
Suzuki et al. (2014/0106588), discloses a housing 15 is formed with a sealing groove 16 along a circumferential direction at the installing part 12. A sealing member 17, which is formed into a circular shape, is installed into the sealing groove 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a groove concavely formed along a periphery of the outer surface thereof and the shielding member is disposed in the groove as taught by Suzuki in order to hold a sealing member at appropriate location and provide consistant the desired shielding therein between.

Allowable Subject Matter
Claims 5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record does not disclose an electrical connector comprises a first surface and a second surface of a shielding member are disposed to protrude toward an inner surface of a male portion of a male connector rather than toward an outer surface of a female portion as required in combination with other limitations of this claim.
Regarding claim 8, the prior art of record does not disclose an electrical connector comprises a female connector includes a first housing including a third surface, a female portion is disposed to protrude from the third surface, and a shielding member includes a fourth surface in contact with the third surface and a fifth surface in contact with an outer surface of the female portion as required in combination with other limitations of this claim.
Regarding claim 10, the prior art of record does not discloses a female connector includes an inner diameter of a second hole is greater than an inner diameter of a first hole of a nut, the nut further includes a first chamfered portion disposed on a boundary between the first hole and the second hole, and the bolt includes a first part having threads formed thereon and rotatably engaged with the first hole, a second part having an outer diameter smaller than an outer diameter of the first part, and a second chamfered portion disposed on a boundary between the first part and the second part as required in combination with other limitations of this claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/         Primary Examiner, Art Unit 2831